     Case 1:20-cr-10271-DPW Document 119 Filed 08/04/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS
______________________________
                               )
UNITED STATES OF AMERICA )
                               )
      v.                       )   CRIMINAL NO. 20-CR-10271-DPW
                               )
DAVID DEQUATTRO                )
            Defendant          )
______________________________)

                             NOTICE OF APPEARANCE

       Now comes the undersigned counsel and hereby enters his appearance as co-

counsel on behalf of David DeQuattro, defendant in the above captioned matter.


                                                    Respectfully Submitted,
                                                    David DeQuattro,
                                                    By His Attorney,



                                                    /s/ Maksim Nemtsev
                                                    Maksim Nemtsev, Esq.
                                                    Mass. Bar No. 690826
                                                    20 Park Plaza, Suite 1000
                                                    Boston, MA 02116
                                                    (617) 227-3700
                                                    menemtsev@gmail.com

Dated: August 4, 2021


                            CERTIFICATE OF SERVICE

        I, Maksim Nemtsev, hereby certify that on this date, August 4, 2021, a copy of the
foregoing documents has been served via Electronic Court Filing system on all registered
participants.

                                                    /s/ Maksim Nemtsev
                                                    Maksim Nemtsev




                                                                                         1
